DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. The examiner used official notice for dependent claim 7, however, according to MPEP 2144.03, the examiner can provide documentary evidence to support the official notice statement, the newly added reference Mortazavi et al (WO2019/152,014) is added only as directly corresponding evidence to support the prior common knowledge finding.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strain et al (US 2010/0,283,661; hereinafter Strain) in view of Teague (WO2018/013,233) further in view of Mortazavi et al (WO2019/152,014; hereinafter Mortazavi).
 	Regarding claims 1 and 16, Strain disclose a system and a method configured to transmit radio frequency signals and the location of one or more ground-based objects, comprising: 
 	one or more processors (controller 106) configured to generate a digital signal comprises location information for a ground-based object, a second portion comprises heading information associated with the ground-based object, and a third portion of the comprises speed information associated with the ground-based object (controller 106 may generate the ADS-B message as a Universal Access Transceiver (UAT) ADS-B message or a 1090 MHz Extended Squitter (1090ES) ADS-B message; controller 106 generates positional attributes associated with the aircraft/vehicle using the attributes contained in the received state vector, and includes the additional positional attributes within the ADS-B message, controller 106 additionally generates vehicle state vector quality parameters and aircraft/vehicle identification information, which may also be included within the ADS-B message; paragraphs [0024]-[0027], [0032]-[0033]);
 	and RF circuitry (transceiver 102) configured to convert the digital signal into an RF signal and transmitting the RF signal at a periodic pulse rate (ADS-B compatible transceiver 102 acts on the received ADS-B message to condition the information for radio frequency transmission which includes digital-to-analog conversion and frequency up-conversion and transmitting an extended squitter rate (1090ES) ADS-B message which is equivalent to transmitting data at a periodic rate; paras. [0025], [0030]-[0031]).  Strain disclose the processor generates identification information and obtain other information from sensors (112, 114) (paras. [0026]-[0027]), Strain do not explicitly disclose the signal comprises bits portions having heading information.  In the same field of endeavor, Teague disclose a processor 220 may control and generate a digital bit data stream of ADS-B or Mode S transponder system which is digital signal having bits portions comprising vehicle/aircraft information such as altitude, speed, heading, positioning, and other information relevant to operations of the vehicle and similar heading information from a gyro/accelerometer 226, paras. [0005], [0038]-[0039], [0053], [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order for the processor to provide a well-known type of data stream containing bits such as heading information. Strain and Teague do not disclose the one or more processors are further configured to generate a second digital signal having a given number of bits, wherein a portion of the bits of the second digital signal comprises information associated with a size of the ground- based object.  In the same field of endeavor, Mortazavi disclose the one or more processors are further configured to generate a second digital signal having a given number of bits, wherein a portion of the bits of the second digital signal comprises information associated with a size of the ground based object (¶ [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit information such as vehicle size information in order to identify a unique characteristic of the ground based object to the other vehicles.
Regarding claim 2, Strain, Teague and Mortazavi disclose the system of claim 1, wherein the one or more processors and the RF circuitry are provided in a same chip package as a system-on-chip (SoC) (controller 106 and RF circuitry 102 are integrated into stand-alone package 100; Strain, ¶ [0037]; fig. 1).  Even though Strain and Teague do not explicitly disclose a system-on-chip, the examiner takes official notice that the package can be a system on chip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide the encapsulation of the controller and RF circuitry into a single chip.
Regarding claims 3 and 17, Strain, Teague, and Mortazavi disclose the system and method of claim 1 and 16 respectively, wherein the first portion of the bits comprises a first sub-portion of bits associated with latitude of the ground-based object, and a second sub-portion of bits associated with longitude of the ground-based object (processing the received ADS-B message to generate positional attributes associated with the vehicle, the positional attributes include 3-dimensional longitude, latitude, geometric altitude as positional attributes; Strain, ¶ [0051]).
Regarding claims 4 and 18, Strain, Teague, and Mortazavi disclose the system and method of claim 1 and 16 respectively, further comprising a communication interface (116; fig. 1) configured to receive parameters from an external device, wherein the one or more processors is configured to use the parameters to update any number of the given number of bits of the digital signal (communications interface 116 is used to receive information from an external system to broadcast via ADS-B compatible transceiver 102, controller 106 uses messages received from ADS-B external ground stations to verify the positional information received from GPS receiver 104 or in lieu of the positional information received from GPS receiver 104, when said positional information is determined to be inaccurate or is unavailable; Strain; paras. [0032]-[0034]).
Regarding claim 5, Strain, Teague and Mortazavi disclose the system of claim 1, wherein the system is adjacent or attached to the ground-based object (system 100 may be attached to the vehicle; Strain, ¶ [0021]).
Regarding claim 6, Strain, Teague and Mortazavi disclose the system of claim 1, wherein the RF signal is transmitted out as an Automatic Dependent Surveillance-Broadcast (ADS-B) signal with Mode-S modulation (ADS-B compatible transceiver 102 then uses antenna circuitry 108 to broadcast the ADS-B message; Strain, ¶ [0031]; Teague, ¶ [0005]).
Regarding claims 8 and 20, Strain, Teague and Mortazavi disclose the system and method of claim 1 and 16 respectively, wherein they do not explicitly disclose the transmitted RF signal has a signal level of less than 30 dBm.  However, the examiner takes official notice that the transmitted the transmitted RF signal has a signal level of less than 30 dBm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit at a signal level less than 30dBm in order to transmit at a level that is low enough for reception i.e. an automatic dependent surveillance broadcast signal (ADS-B) or mode S transponder type signal as disclosed by Strain (¶ [0031]) and Teague (¶ [0005]).
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Strain et al (US 2010/0,283,661; hereinafter Strain) in view of Teague (WO2018/013,233) further in view of Kelly et al (US 2014/0,134/800; hereinafter Kelly) further in view of Mortazavi et al (WO2019/152,014; hereinafter Mortazavi).
 	Regarding claim 9, Strain disclose a system-on-chip package, comprising: 
 	one or more processors (controller 106) configured to generate a digital signal comprises location information for a ground-based object, a second portion comprises heading information associated with the ground-based object, and a third portion of the comprises speed information associated with the ground-based object (controller 106 may generate the ADS-B message as a Universal Access Transceiver (UAT) ADS-B message or a 1090 MHz Extended Squitter (1090ES) ADS-B message; controller 106 generates positional attributes associated with the aircraft/vehicle using the attributes contained in the received state vector, and includes the additional positional attributes within the ADS-B message, controller 106 additionally generates aircraft/vehicle state vector quality parameters and aircraft/vehicle identification information, which may also be included within the ADS-B message; paragraphs [0024]-[0027], [0032]-[0033]); and RF circuitry (transceiver 102) configured to convert the digital signal into an RF signal (ADS-B compatible transceiver 102 acts on the received ADS-B message to condition the information for radio frequency transmission which includes digital-to-analog conversion and frequency up-conversion; ¶ [0031]) and transmitting the RF signal at a periodic pulse rate (transmitting an extended squitter rate (1090ES) ADS-B message which is equivalent to transmitting data at a periodic rate; paras. [0025], [0030]).  Strain disclose the processor generates identification information and obtain other information from sensors (112, 114) (paras. [0026]-[0027]).  Strain do not explicitly disclose the signal comprises bits portions having heading information.  In the same field of endeavor, Teague disclose a processor 220 may control and generate a digital bit data stream of ADS-B or Mode S transponder system which is digital signal having bits portions comprising vehicle/aircraft information such as altitude, speed, heading, positioning, and other information relevant to operations of the vehicle and similar heading information from a gyro/accelerometer 226, paras. [0005], [0038]-[0039], [0053], [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order for the processor to provide a well-known type of data stream containing bits such as heading information.
Strain and Teague do not disclose the one or more processors are further configured to generate a second digital signal having a given number of bits, wherein a portion of the bits of the second digital signal comprises information associated with a size of the ground- based object.  In the same field of endeavor, Mortazavi disclose the one or more processors are further configured to generate a second digital signal having a given number of bits, wherein a portion of the bits of the second digital signal comprises information associated with a size of the one or more ground based objects (¶ [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit information such as vehicle size information in order to identify a unique characteristic of the ground based object to the other vehicles.
Strain, Teague, and Mortazavi do not disclose RF circuitry implemented on a second die and an interposer bonded to at least the first die and the second die.  In the same field of endeavor, Kelly disclose one or more processors implemented on a first die (first die out of plurality of die 101), RF circuitry implemented on a second die (second die out of plurality of die 101) and an interposer (107) bonded to at least the first die and the second die (¶ [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide each circuit on a die and to have an interposer to bond with the first and second dies using a mass reflow or thermal compression process.
Regarding claim 10, Strain, Teague, Mortazavi and Kelly disclose the SoC package of claim 9, wherein the first portion of the bits comprises a first sub-portion of bits associated with latitude of the ground-based object, and a second sub-portion of bits associated with longitude of the ground-based object (processing the received ADS-B message to generate positional attributes associated with the vehicle, the positional attributes include 3-dimensional longitude, latitude, geometric altitude as positional attributes; Strain, ¶ [0051]).
Regarding claim 11, Strain, Teague, Mortazavi and Kelly disclose the SoC package of claim 9, further comprising a communication interface (116; fig. 1) configured to receive parameters from an external device, wherein the one or more processors is configured to use the parameters to update any number of the given number of bits of the digital signal (communications interface 116 is used to receive information from an external system to broadcast via ADS-B compatible transceiver 102, controller 106 uses messages received from ADS-B external ground stations to verify the positional information received from GPS receiver 104 or in lieu of the positional information received from GPS receiver 104, when said positional information is determined to be inaccurate or is unavailable; Strain; paras. [0032]-[0034]).
Regarding claim 12, Strain, Teague, Mortazavi and Kelly disclose the SoC package of claim 9, wherein the SoC package is adjacent or attached to the ground-based object (system 100 may be attached to the vehicle; Strain, ¶ [0021]).
Regarding claim 13, Strain, Teague, and Kelly disclose the SoC package of claim 9, wherein the RF signal is transmitted out as an Automatic Dependent Surveillance-Broadcast (ADS-B) signal with Mode-S modulation (ADS-B compatible transceiver 102 then uses antenna circuitry 108 to broadcast the ADS-B message; Strain, ¶ [0031]; Teague, ¶ [0005]).
Regarding claim 15, Strain, Teague, and Kelly disclose the SoC package of claim 9, wherein they do not explicitly disclose the transmitted RF signal has a signal level of less than 30 dBm.  However, the examiner takes official notice that the transmitted the transmitted RF signal has a signal level of less than 30 dBm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit at a signal level less than 30dBm in order to transmit at a level that is low enough for reception i.e. an automatic dependent surveillance broadcast signal (ADS-B) or mode S transponder type signal as disclosed by Strain (¶ [0031]) and Teague (¶ [0005]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648